PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/312,681
Filing Date: 21 Dec 2018
Appellant(s): RAVN et al.



__________________
Tanya E. Harkins (Reg. No. 52,993)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0151390, herein referenced as Upton in view of a Design Choice. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Upton in view of Design Choice, and further in view of WO 99/43955, herein referenced as Westergaard.

(2) Response to Argument
Regarding the Appellant’s arguments against the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Upton in view of a Design Choice. 
Appellant argues (see pages 10-12 of Appeal Brief) that the particular dimensions in the presently claimed subject matter is to improve the dynamic properties of the wind turbine blade (see page 2, lines 13, and page 14 lines 25-27, and page 16, lines 7-10 of the originally-filed specification, for example).   Appellant argues that this is in contrast to Upton, which they allege is for improving static properties of the wind turbine rotor blade and therefore it is improper to utilize Upton so as to render claim 1 obvious. 
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., to improve dynamic properties) are not recited in the rejected claim(s). The instant claims do not require or recite dynamic properties upon which the majority of which Appellant’s argument relies upon. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, a differing rationale to modify the prior art than that of the instant invention does not invalidate the instant claimed invention being found obvious in view of the prior art. Paragraph 179 of Upton describes that ‘the performs are constructed and arranged to provide strength and/or reinforcement along the portion of the leading edge 112 and/or the trailing edge 118 in which it is incorporated. In addition, the preform layers help add additional geometric control to the blade 20 such that the blade manages aerodynamic vortices and sheds air loads, as well as manages impact along the blade 20’. The cited sections above describes the preform layers as addressing various properties including dynamic properties of the blade (e.g. managing aerodynamic vortices and shedding air loads). 

Appellant states (see page 11 of Appeal Brief) that ‘the particular dimensions in the presently claimed subject matter is to improve the dynamic properties of the wind turbine blade (see page 2, lines 13, and page 14 lines 25-27, and page 16, lines 7-10 of the originally-filed specification, for example)’.
This argument is not found to be persuasive for the reasons set forth below. None of the cited sections of the specification appear to describe that the specific claimed percentage in the limitation “wherein the first primary extension is at least 70% of the first extension” is for any particular purpose/reason or ‘is to improve the dynamic properties’ as asserted by Appellant, nor do they describe any particular criticality. Instead, the sections above merely describe ‘the first and/or the second load carrying structures is/are designed to tailor dynamic properties’. None of said sections appear to detail that this percentage provides any particular benefit, is for any particular purpose, or is critical for the instant invention. Examiner agrees with the general proposition that design choice cannot be used if the claimed percentage value is disclosed to have a criticality for the instant invention, but that is not the case here.  Here, the specific claim feature of “wherein the first primary extension is at least 70% of the first extension” does not appear to have any criticality based upon a review of the original disclosure including the sections of the specification cited by Appellant. 

Appellant states (see page 13 of Appeal Brief) that ‘it is clear that any modifications to Upton are for a different purpose than those of the presently claimed subject matter” and that “Upton provides no motivation for tailoring parameters to improve dynamic features of the blade”.
These points are not found to be persuasive by the Examiner. Modification of a prior art reference utilizing a different rationale from that of the instant application does 

Regarding Claim 10, Appellant’s point (see pages 13-14 of the Appeal Brief) that Upton presents a symmetrical arrangement as opposed to the asymmetrical arrangement of the instant application is not found persuasive by the Examiner.
Examiner is unclear as to the basis for Appellant’s assertion that the disclosure of Upton is symmetrical and cannot be modified to be asymmetrical. Upton discloses an asymmetrical arrangement. In review of fig. 15 of Upton, the preform (300A, 300B, 400) is not shown to be symmetrical, the lower end of the preform is shown to extend slightly, but clearly, further away from the leading edge 112 than the upper end of the preform. Further, the disclosure of Upton does not appear to restrict or specify that their disclosure is required to be symmetrically arranged.

Regarding Claim 2 which was rejected under 35 U.S.C. 103 as being obvious over Upton in view of a Design Choice, in further view of Westergaard. 
 “if Upton were modified with Westergaard, this modification would no longer meet the requirements of independent claim 1 of the present patent application ‘… first load carrying structure comprising one or more unidirectional fibre layers”, since the Examiner’s proposed combination would require the energy-absorbing material of Westergaard to be used for the load carrying structure [and] thus teaching away from damping through selected geometry of the blade itself” was not found persuasive. 
In the combination of Upton and Westergaard, modifying the first load carrying structure of Upton with the addition of the damper from Westergaard would mean that the “first load carrying structure” is tailored to edgewise damping since its addition to the load carrying structure would tailor it towards that form of damping. Examiner disagrees with appellant’s assertion that “this modification would require the energy absorbing material of Westergaard to be used for the load carrying structure”; the damper of Westergaard could be attached to the surface of the load carrying structure and need not replace a component of Upton. Regarding Appellant’s arguments towards Westergaard teaching away, the prior art does not appear to “criticize, discredit, or otherwise discourage” the addition of this damper, and there is no reasonable belief that the combination would render the prior art unsatisfactory for its intended purpose. Therefore, the combination does not teach away. 

Regarding Claim 13, see Examiners reply to Appellants arguments above related to Claim 1. Appellant’s arguments for claim 13 mirror the arguments presented 

Regarding Claims 3-9, 11-12, and 14-16, since Appellant doesn’t offer any arguments specific to the subject matter of these claims, the rejection(s) established in the Final Rejection of 10/19/20 are maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745   
                                                                                                                                                                                                     /LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.